Title: To George Washington from Major General John Sullivan, 19 November 1778
From: Sullivan, John
To: Washington, George


  
    Dear General,
    Head Quarters Providence [R.I.]Novr 19th [17]78
  
Inclosd I have the honor to transmit your Excellency a List of Officers in Colo. Henlys Regiment with their respective Ranks as specifyd by the dates of their Appointment.
Since my last I have not collected any thing interesting in this department but shall do myself the Honor of giving your Excellency the earliest information of every Circumstance that may tend to illustrate the Enemys Intentions. I have the Honor to subscribe myself with the most exalted sentiments of Regard, Yr Excellencys, most obedt & very humble Servt

  Jno. Sullivan

